428 N.W.2d 565 (1988)
In re Petition for Disciplinary Action against Shelden M. VIE, an Attorney at Law of the State of Minnesota.
No. C0-88-1392.
Supreme Court of Minnesota.
August 24, 1988.

ORDER
The Director filed a petition for discipline against the respondent Shelden M. Vie alleging that the respondent on April 19, 1988, had been convicted on a plea of guilty to one count of criminal sexual conduct in the second degree, a felony. Subsequently, the Director and the respondent entered into a stipulation for discipline. Pursuant to the stipulation, the respondent unconditionally admitted the allegations of the petition. He further acknowledged that he understood the rights afforded him under Rule 14 of the Rules on Lawyers Professional Responsibility, and that he understood he had a right to file an answer, but that he waived all of his rights to further procedures and hearings in this matter provided by the Rules on Lawyers Professional Responsibility. By the stipulation, the Director and the respondent recommend to this court that the appropriate discipline would be indefinite suspension from the practice of law.
The court having considered the petition and the stipulation of the parties, in which were included factors relevant to the court's consideration, NOW ORDERS:
1. That effective forthwith, the respondent is hereby indefinitely suspended from the practice of law.
2. That the respondent shall within 90 days from the date hereof pay to the Director $750 in costs.
3. That the respondent shall not be eligible to apply for reinstatement until the expiration of 21 months, and then only upon respondent's ability to establish proof of his psychological fitness and continued abstinence from mood altering chemicals pursuant to Rule 18, Rules on Lawyers Professional Responsibility.